Citation Nr: 1822466	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-25 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to in-service herbicide exposure.

2.  Entitlement to an increased rating for service-connected bilateral hearing loss, currently 30 percent through March 20, 2017, and 80 percent beginning March 21, 2017.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

S. Becker, Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to January 1990.  This matter comes before the Board of Veterans' Appeals (Board) from a September 2013 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines denied service connection for diabetes mellitus, type II.  The previously established 30 percent rating for service-connected bilateral hearing loss and 10 percent rating for service-connected tinnitus were continued, and a TDIU was denied.  In March 2016, the Board denied an increased rating for service-connected tinnitus.  

All other issues were remanded by the Board for additional development.  An October 2017 rating decision (the notification letter was not sent until November 2017) increased the rating for the Veteran's service-connected bilateral hearing loss to 80 percent effective March 21, 2017, as a result of this development.  His appeal with respect to this issue continued because an even higher increase is possible for the period through March 20, 2017, as well as for the period beginning March 21, 2017.  AB v. Brown, 6 Vet. App. 35 (1993).  Board adjudication of all issues remaining on appeal can proceed without delay.  

FINDINGS OF FACT

1.  The presumption that the Veteran's current diabetes mellitus, type II, is related to his exposure to herbicides during service is rebutted, and there is no indication of a relationship to his service otherwise.

2.  The Veteran's auditory acuity level was no worse than VIII in his right ear and VI in his left ear for the period through March 20, 2017.  For the period beginning March 21, 2017, his auditory acuity level was not worse than IX in his right ear and XI in his left ear.

3.  The Veteran's service-connected disabilities, which have had a combined rating over 70 percent only since March 21, 2017, have not been of such severity so as to render him unable to secure or follow a substantially gainful occupation.
CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for diabetes mellitus, type II, have not been met.  38 U.S.C. §§ 101, 1101, 1110, 1112, 1113, 1116, 1131, 1153, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.2, 3.102, 3.159, 3.303, 3.307, 3.309, 3.313, 4.119 Diagnostic Code 7913 (2017).

2.  The criteria for an increased rating for service-connected bilateral hearing loss have not been met for the period through March 20, 2017, or for the period beginning March 21, 2017.  38 U.S.C. §§ 1155, 5103, 5103A, 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.400, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.85, 4.86 Diagnostic Code 6100 (2017).  

3.  The criteria for a TDIU have not been met.  38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16, 4.19 (2017).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

VA has a duty to notify a claimant seeking VA benefits.  38 U.S.C. § 5103; 38 C.F.R. § 3.159.  Notice must be provided prior to initial adjudication of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should submit.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notice of how ratings and effective dates are assigned also must be provided.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist a claimant seeking VA benefits.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  This includes, as suggested by the duty to notify, aiding the claimant in the procurement of relevant records whether they are in government custody or the custody of a private entity.  38 U.S.C. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  A VA medical examination also must be provided and/or a VA medical opinion procured when necessary for adjudication.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Full notification via a November 2012 letter was followed by initial adjudication in the September 2013 rating decision.  Service personnel records, service treatment records, VA treatment records, and some private treatment records are available.  Unsuccessful attempts were made in January and February 2017 to obtain additional private treatment records.  The Veteran was informed of this via an October 2017 letter.  In July 2012, July 2013, and on March 21, 2017, he had VA medical examinations concerning his service-connected bilateral hearing loss.  He has undergone no VA medical examination for his diabetes mellitus, type II.  

Such is necessary when there is:  (1) evidence of a disability or of persistent or recurrent symptoms thereof , (2) evidence that an event, injury, or disease occurred during service or, for certain diseases, that it manifested during the applicable presumptive period after service, (3) an indication that the disability or persistent or recurrent symptoms thereof may be associated with service or a service-connected disability, and (4) insufficient medical evidence for adjudication.  McLendon, 20 Vet. App. at 79.  As discussed below, the Veteran has been diagnosed with diabetes mellitus, type II, and is presumed to have had herbicide exposure during service.  The first two of the aforementioned requirements thus are met.  

Concerning the third requirement, a low threshold is established.  Id.  Medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits and credible evidence of continuity of symptomatology such as pain capable of lay observation satisfies it.  Id.  Here, the presumption that the Veteran's diabetes mellitus, type II, is related to his exposure to herbicides during service is rebutted by medical evidence.  There is no medical evidence tending to show a nexus between this disability and his service, whether herbicide exposure or otherwise.  The only indication of a potential association with service thus comes from the Veteran's contention in this regard.  

Conclusory generalized lay statements linking a disability to service do not satisfy the third requirement's threshold even though it is low, however.  Waters v. Shinseki, 601 F.3d 1274 (Fed.Cir.2010).  If such statements, standing alone without more, were enough to satisfy the threshold, then it indeed essentially would amount to no threshold at all.  It would be meaningless, in other words.  Interpretation of the statute such as 38 U.S.C. § 5103A that renders part of it superfluous is to be avoided.  Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000).  In sum, the third requirement is not met.  Neither is the fourth.  The available medical evidence indeed forms a sufficient basis for adjudication herein.

In any event, the Veteran has not raised any deficiencies as to the duty to notify or to assist.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (the "obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments" that are not raised); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) (applying Scott to the duty to assist); Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (concerning the duty to notify).  The Board finds, in conclusion, that there is no prejudice to him in proceeding with adjudication of the merits at this time.

II.  The Merits

Only the most relevant evidence must be discussed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Indeed, the discussion below is limited to this evidence as well as that required to address contentions raised by the Veteran or by the record.  Scott, 789 F.3d at 1375; Robinson v. Peake, 21 Vet. App. 545 (2008).  When there is an approximate balance of positive and negative evidence on service origin, the degree of disability, or any other point, the claimant must be afforded the benefit of the doubt.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Service Connection

Service connection means that the facts, shown by the evidence, establish that an injury or disease resulting in disability was incurred in service, or if preexisting service, was aggravated therein.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Direct service connection requires a current disability, the incurrence or aggravation of an injury or disease during service, and a nexus between them.  Hickson v. West, 12 Vet. App. 247 (1999); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Direct service connection also may be established for any disease diagnosed after separation from service if it was incurred during service.  38 C.F.R. § 3.303(d).  

Service connection may be established for chronic diseases if there was manifestation in and after service absent an intercurrent cause. Continuity of symptoms after service is required if the disease was noted but not chronic or if chronicity was questionable in service. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Savage v. Gober, 10 Vet. App. 488 (1997). There is a rebuttable presumption of service connection when a veteran served for 90 days or more during a period of war or after December 31, 1946, and the chronic disease manifested, whether or not diagnosed, to a compensable degree in the first year after service. 38 U.S.C. §§ 1112, 1113, 1153; 38 C.F.R. §§ 3.307, 3.309.  

There also is a rebuttable presumption of service connection for diseases associated with herbicide exposure.  38 U.S.C.A. §§ 1113, 1116; 38 C.F.R. §§ 3.307, 3.309.  Exposure to herbicides during service is presumed for veterans who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975.  38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii); McCartt v. West, 12 Vet. App. 164 (1999).  Manifestation of the disease to a compensable degree may be at any time after service, with a few exceptions when manifestation must be within the first year after the last date of exposure to herbicides during service.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6)(ii). 

In both recent VA treatment records and recent private treatment records, a diagnosis of type II diabetes mellitus is reflected.  The Veteran accordingly has a current disability.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that a disability is current if preset near the time a claim is filed); McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a disability is current if present at any time during a claim's pendency).  Diabetes mellitus is a chronic disease.  38 U.S.C. § 1101(3); 38 C.F.R. § 3.309(a).  The Veteran additionally served for over 22 years, and thus well over 90 days, to include during a period of war after December 31, 1946, referred to for VA purposes as the Vietnam era.  38 U.S.C. § 101(29); 38 C.F.R. § 3.2(f).  However, his diabetes mellitus, type II, did not manifest to any degree (compensable or noncompensable) between January 1990 when he separated from service and January 1991 one year later.  Private treatment records indeed indicate that this diagnosis first was made in or after 2009.  

Presumptive service connection for diabetes mellitus, type II, as a chronic disease accordingly cannot be granted.  Next, diabetes mellitus, type II, is a disease associated with herbicide exposure.  38 U.S.C. § 1116(a)(2); 38 C.F.R. § 3.309(e).  The Veteran was not stationed in the Republic of Vietnam (RVN) at any time through May 7, 1975.  Service there includes in the surrounding waters if there was duty or visitation on the land, however.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  Specifically, service in the inland waterways ("brown water") is a sufficient basis to find duty or visitation and thus presume exposure to herbicides.  M21-1, IV.ii.1.H.2.g.  Service in the offshore waterways ("blue water"), in contrast, does not qualify for this presumption.  M21-1, IV.ii.1.H.2.a.  In compliance with a directive of the United States Court of Appeals for Veterans Claims, VA recently revised which bodies of water constitute inland waterways.  Gray v. McDonald, 27 Vet. App. 313 (2015).

In conjunction with this revision, VA also updated its list of Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents (most recently updated January 2, 2018).  This list indicates that the USS Estes sent crewmembers ashore for a beach picnic at Vung Tau in the RVN during April 1968, that the USS Eldorado sent crewmembers ashore for liberty leave at Cam Ranh Bay in the RVN during July 1970, and that the USS Paul Revere conducted small boat troop landings at Quang Ngai Province, Da Nang, and elsewhere in the RVN from September 1970 to March 1971.  Service personnel records document that the Veteran served aboard the USS Estes from April 23, 1968, to September 1969, aboard the USS Eldorado from February 1970 to August 1970, and aboard the USS Paul Revere from August 1970 to February 1971.  The list acknowledges that crewmembers who went ashore or conducted landings generally are not identified.

The list therefore directs that service in the RVN, and therefore herbicide exposure, will be presumed for any veteran aboard the ship at the applicable time who states that he went ashore or conducted landings.  Interpreting a December 2012 statement in the light most favorable to the Veteran, especially as English may not be his native language, he has recollected setting foot on the land in the RVN.  This recollection is competent because it concerns a personal experience.  Layno v. Brown, 6. Vet. App. 465 (1994).  It further is credible since no significant reason exists to doubt it.  As such, the Veteran is presumed to have had herbicide exposure during service.  Type II diabetes mellitus may be manifested to a compensable degree at any time after service for service connection to be presumed on the basis of this exposure.  38 U.S.C. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6)(ii).  Thus, the lengthy gap between the Veteran's separation from service and his diagnosis does not bar granting presumptive service connection.  

Nevertheless, presumptive service connection based on exposure to herbicides cannot be granted because this presumption has been rebutted.  Rebuttal can be in the form of affirmative evidence to the contrary, evidence establishing that an intercurrent injury or disease which is a recognized cause of the disease associated with herbicide exposure has been suffered between separation from service and the onset of such disease, or evidence that the disease is due to willful misconduct.  38 U.S.C. § 1113(a).  Evidence indicating the time of existence or inception of the disease thus is of great import.  38 C.F.R. § 3.307(d).  Affirmative evidence to the contrary does not require a conclusive showing, only a showing that supports a conclusion that the disease was not incurred during service.  Id.  Here, private treatment records reveal that the Veteran underwent a cholecystectomy and Whipple pancreaticoduodenectomy in December 2009.  

A December 2012 letter from private physician S.T. noted that there was no clinical indication of "post-Whipple's [sic] operative complications other than the secondary diabetes."  The Veteran's diabetes mellitus, type II, is attributable to this surgical procedure (for which service connection has been denied, a determination he did not appeal).  This is in agreement with the aforementioned private treatment records indicating that first diagnosis was made in or after 2009.  First diagnosis was after the aforementioned surgical procedure, in other words.  All of this supports finding that the Veteran's diabetes mellitus, type II, was not incurred as a result of herbicide exposure during service.  He contends he first was diagnosed and treated prior to the aforementioned surgical procedure.  However, it is reiterated that the available medical evidence is to the contrary.  It further it reiterated that efforts to obtain additional medical evidence which may have supported the Veteran's contention were not successful.  It, in sum, simply is not persuasive.

In September 2017, private physician G.B. drafted a letter for the "purpose of updating [the Veteran's] medical status and possibly appeal for consideration regarding his exposure to [herbicides] which could have led to the development of [type II d]iabetes mellitus."  The above finding that the Veteran's diabetes mellitus, type II, was not incurred as a result of herbicide exposure during service is not altered by this letter.  By using the phrase "could have," Dr. G.B. conveys the possibility that the Veteran's type II diabetes mellitus is related to his service via a nexus to his exposure to herbicides then.  Yet, it also conveys the opposite possibility that his diabetes mellitus, type II, is not related to his service via this nexus.  In other words, the letter is inconclusive and thus insufficient for service connection.  Bostain v. West, 11 Vet. App. 124 (1998); Beausoliel v. Brown, 8 Vet. App. 459 (1996); Obert v. Brown, 5 Vet. App. 30 (1993).  The standard, after accounting for the benefit of the doubt, indeed is more likely than not.  

As service connection for diabetes mellitus, type II, cannot be presumed, whether on the basis of a chronic disease or a disease associated with herbicide exposure, it must be established.  Yet, service treatment records are silent as to such a diagnosis, or even complaints of or treatment for relevant symptoms thereof.  They instead show that the Veteran denied such symptoms as late as October 1989.  While his November 1989 separation examination did not specify whether his endocrine system was normal or abnormal, a notation was made that there were no chronic diseases.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (setting forth rating criteria for diabetes mellitus under the schedule of ratings for the endocrine system).  The lengthy gap between his separation from service and the first evidence of a medical diagnosis in or around 2009, which presumably was around the time he began experiencing relevant symptoms, further is of import.

Indeed, such a gap weighs against service connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (indicating that a prolonged period without medical complaint can be considered in adjudicating a claim).  That the Veteran's diabetes mellitus, type II, is secondary to his Whipple surgical procedure next is notable once again.  There is no conclusive medical evidence to the contrary.  In other words, there is no conclusive medical evidence supporting a nexus between the Veteran's type II diabetes mellitus and his service.  A lay person sometimes can confirm a service nexus.  Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010); Waters, 601 F.3d at 1274.  Yet, whether there is a nexus here falls outside the province of a lay person lacking medical expertise such as the Veteran.  It rather is a medical question for several reasons, including the various possible etiologies for type II diabetes mellitus, the amount of time that has passed since his service, and the complexities of the endocrine system.  

The Board, in conclusion, finds that service connection for the Veteran's current diabetes mellitus, type II, disability cannot be presumed either on the basis of being a chronic disease or a disease associated with herbicide exposure.  The Board also finds that service connection for the Veteran's current diabetes mellitus, type II, disability has not been established on a direct basis.  Indeed, the preponderance of the evidence is against service connection under all these theories of entitlement.  As the evidence against service connection is not in approximate balance with the evidence for service connection, there is no benefit of the doubt to afford to the Veteran.  His claim for this issue is denied.

B.  Increased Rating

Ratings represent as far as practicably can be determined the average impairment in earning capacity due to a disability.  38 U.S.C. § 1155; A38 C.F.R. § 4.1.  A rating is assigned under the Rating Schedule by comparing the extent to which a claimant's disability impairs the ability to function under the ordinary conditions of daily life, as demonstrated by symptoms, with the rating criteria for the disability.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  For an equitable and just rating, the disability's history must be taken into account with all other relevant evidence.  38 C.F.R. §§ 4.1, 4.6.  Examinations must be interpreted and reconciled to form a consistent picture of the disability.  38 C.F.R. § 4.2.  

If two ratings are potentially applicable, the higher rating is assigned if the disability more nearly approximates the criteria required for it.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Different ratings may be assigned for different periods of time, a practice known as staging the rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994).  If a disability has increased in severity, consideration therefore must be given to when the increase occurred.  The period in question for an increased rating begins one year prior to the claim.  38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Bilateral hearing loss is rated pursuant to 38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100.  Examinations must be conducted by a state licensed audiologist without the use of hearing aids.  38 C.F.R. § 4.85(a).  Auditory acuity is measured by a pure tone threshold test in the frequencies of 1000, 2000, 3000 and 4000 cycles per second (hertz) and the Maryland CNC controlled speech discrimination test.  38 C.F.R. § 4.85(a), (d).  There are eleven auditory acuity levels of hearing impairment, ranging from level I for essentially normal hearing through level XI for profound deafness.  38 C.F.R. § 4.85(b), (c).  Based on the intersection point of the auditory acuity level for each ear, a rating for hearing impairment is derived from Table VII.  38 C.F.R. § 4.85(e).

The auditory acuity level for each ear usually is derived from Table VI, which considers the pure tone threshold average and the speech discrimination percentage.  38 C.F.R. § 4.85(b).  Table VIa, which considers only pure tone threshold average, is used when use of the speech discrimination percentage is not appropriate.  38 C.F.R. § 4.85(c).  For an exceptional pattern of hearing loss, when the pure tone threshold at 1000, 2000, 3000, and 4000 hertz is 55 decibels or more or is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz, the auditory acuity level for each ear is derived from Table VI or Table VIa depending on which results in the higher level.  38 C.F.R. §§ 4.86(a), (b).  The derived level further is elevated to the next higher level when the pure tone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz.  38 C.F.R. § 4.86(b).

The Veteran's pure tone thresholds, in decibels, were as follows at the July 2012 VA medical examination: 


Hertz

1000
2000
3000
4000
Right
75
75
80
70
Left
70
80
75
70

Pure tone thresholds averaged 75 decibels in the right ear and 74 (rounded from 73.75) decibels in the left ear.  Maryland CNC test revealed speech discrimination of 84 percent in each ear.  

At the July 2013 VA medical examination, the Veteran's pure tone thresholds, in decibels, were as follows:  


Hertz

1000
2000
3000
4000
Right
70
65
70
65
Left
60
70
65
65

Pure tone thresholds averaged 68 (rounded from 67.50) decibels in the right ear and 65 decibels in the left ear.  Maryland CNC test revealed speech discrimination of 56 percent in the right ear and 68 percent in the left ear.

A May 2015 VA treatment record reveals that the Veteran's pure tone thresholds, in decibels, were as follows:


Hertz

1000
2000
3000
4000
Right
65
60
60
55
Left
60
75
60
60

Pure tone thresholds averaged 60 decibels in the right ear and 64 (rounded from 53.75) decibels in the left ear.  No speech discrimination testing, whether the Maryland CNC or otherwise, was performed.  

The Veteran's pure tone thresholds, in decibels, at the March 21, 2017, VA medical examination were as follows:  


Hertz

1000
2000
3000
4000
Right
70
70
65
65
Left
65
75
65
60

Pure tone thresholds averaged 68 (rounded from 67.50) decibels in the right ear and 66 (rounded from 66.25) decibels in the left ear.  Maryland CNC test revealed speech discrimination of 36 percent in the right ear and 32 percent in the left ear.  

Given the above, the Board finds that an increased rating for the Veteran's service-connected bilateral hearing loss is not warranted.  Ratings are derived mechanically from the auditory acuity level assigned based on pure tone threshold averages and/or speech discrimination percentages.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  There is very little judgment involved, in other words, because of the dispositive nature of this average and/or percentage.  The Veteran's pure tone thresholds in each ear represent an exceptional pattern of hearing loss.  As such, the auditory acuity level for both ears will be derived from Table VI or Table VIa.  Pure tone threshold averages and speech discrimination percentages obtained at the July 2012 VA medical examination would result in the assignment of Level III to the right ear as well as to the left ear under Table VI.  These thresholds alone would result in the assignment of Level VI for the right and left ears under Table VIa.  The higher Level, VI, accordingly is assigned for both ears.  

Pure tone threshold averages and speech discrimination percentages from the July 2013 VA medical examination would result in the assignment of Level VIII for the right ear and Level V for the left ear under Table VI.  These thresholds alone would result in the assignment of level V for both ears under Table VIa.  The higher Level, VIII, is assigned for the right ear.  V is the level assigned for the left ear.  With respect to the May 2015 VA treatment record, use of Table VI is not possible since there are no speech discrimination percentages.  Use of Table VIa results in the assignment of Level IV for the right ear and V for the left ear.  Pure tone threshold averages and speech discrimination percentages obtained at the March 21, 2017, examination would result in the assignment of Level IX in the right ear and XI in the left ear under Table VI.  These thresholds alone would result in the assignment of Level V for both ears under Table VIa.  The higher Level, IX in the right ear and XI in the left ear, therefore is assigned.  

Under Table VII, the intersection point of auditory acuity level VI in one ear with auditory acuity Level VI in the other ear results in a 30 percent rating.  The intersection point of Level VIII in the poorer ear with V in the better ear also results in a 30 percent rating.  So does the intersection point of Level IV in the better ear with V in the poorer ear.  Continuance of the currently assigned 30 percent rating for the period through March 20, 2017, thus is supported by the medical evidence.  The intersection point of auditory acuity Level IX in the better ear with Level XI in the poorer ear results in an 80 percent rating under Table VII.  As such, continuance of the currently assigned 80 percent rating for the period beginning March 21, 2017, is supported by the medical evidence.  The Veteran's reports constitute the only other evidence available.  They cannot be used for rating because it is impossible to convert them into the required pure tone threshold averages and speech discrimination percentages. 

It nevertheless is notable that the Veteran's reports do not suggest that his bilateral hearing loss is significantly different in severity than conveyed by the aforementioned pure tone threshold averages and speech discrimination percentages from the medical evidence.  These reports, all of which were taken into account at the VA medical examinations as they were made then, confirm his difficulty understanding spoken words and phrases and his consequent further difficulty communicating during conversation .  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  He often has to ask others to repeat themselves, and he wears hearing aids.  The currently assigned ratings recognize that the aforementioned, though bothersome initially, became substantially more so later on.  The first date this was ascertainable was the March 21, 2017, VA medical examination.  The Veteran's rating previously was staged effective on this date to account for the worsening.

No additional stages in the Veteran's rating are appropriate because the determinations made herein that an increased rating for the Veteran's service-connected bilateral hearing loss is not warranted applies to the periods through March 20, 2017, and beginning March 21, 2017, in their entirety.  These determinations are based on the preponderance of the evidence.  As such, there is no benefit of the doubt to afford to him or reasonable doubt to resolve in his favor.  No other issues have been raised, whether by the Veteran or by the evidence.  Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that the Board is not required to address issues unless they are raised).  His claim as it pertains to this issue, in conclusion, is denied.  

C.  TDIU

Total disability means that there is an impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  A substantially gainful occupation "provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days" actually worked.  Faust v. West, 13 Vet. App. 342 (2000).  It does not include positions of marginal employment where annual income does not exceed the poverty threshold or where annual income exceeds this threshold because the employment is in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16(a).  

A TDIU is granted if the claimant is unable to secure or follow a substantially gainful occupation due to service-connected disability or disabilities rated less than 100 percent.  38 C.F.R. § 4.16(a).  Education, training, and previous work are considerations, but not age and the effect of nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Pederson v. McDonald, 27 Vet. App. 276 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A TDIU may be granted on a schedular basis if there is one service-connected disability rated at 60 percent or more or if there are two or more such disabilities with a combined rating of 70 percent or more with one individually rated at 40 percent or more.  38 C.F.R. § 4.16(a).  

With respect to the 60 and 40 percent requirements, disabilities of one or both upper extremities or of one or both lower extremities, including the bilateral factor if applicable, as well as disabilities resulting from common etiology or a single accident, disabilities affecting a single body system, multiple disabilities incurred in action, and multiple disabilities incurred as a prisoner of war are considered as one disability.  Id.  The 70 percent requirement is derived not by adding together the ratings for all disabilities but by use of a combined ratings table.  38 C.F.R. § 4.25.  If a TDIU cannot be granted on a schedular basis, it may be granted on an extraschedular basis if referral first is made to the Director of the Compensation and Pension Service.  38 C.F.R. § 4.16(b); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Here, the Veteran is service-connected only for bilateral hearing loss and tinnitus.  It is reiterated that his bilateral hearing loss has been rated at 30 percent for the period through March 20, 2017, and at 80 percent for the period beginning March 21, 2017.  His tinnitus has been rated at 10 percent.  This includes during both of the aforementioned periods.  The Veteran's combined rating for the period through March 20, 2017, was 40 percent, while his combined rating for the period beginning March 21, 2017, was 80 percent.  During this former period, the aforementioned 40 and 70 percent requirements thus clearly were not met.  The Veteran's bilateral hearing loss and tinnitus may be considered as one disability because they result from a common etiology, noise exposure.  Yet even so, the aforementioned 60 percent requirement also was not met.  During the latter period, the aforementioned 70 and 40 percent requirements or alternatively the 60 percent requirement with consideration as one disability clearly have been met.  

A TDIU accordingly may be granted on a schedular basis only for the period through March 20, 2017.  If warranted, it rather may be granted only on an extraschedular basis.  Of note in this regard is that there has been no referral to the Director of the Compensation and Pension Service.  A remand would be required in order to make such a referral.  Remands that burden VA without benefitting the veteran are to be avoided, however.  Sabonis v. Brown, 6 Vet. App. 426 (1994); Soyini v. Derwinski, 1 Vet. App. 540 (1991).  This would be the situation if the Board remanded to make a referral here.  Referral specifically would require VA to expend time and money, both of which are limited resources.  The likelihood that referral would be favorable to the Veteran is low.  Indeed, the Board finds that his service-connected bilateral hearing loss and tinnitus were not of sufficient severity to render him unable to secure or follow a substantially gainful occupation.

Similarly, the Board finds that the Veteran's service-connected bilateral hearing loss and tinnitus have not been of sufficient severity to render him unable to secure of follow a substantially gainful occupation during the period beginning March 21, 2017, when a TDIU may be granted on a schedular basis.  Virtually no information is available about his education and training.  So, the types of jobs he is qualified for cannot be discerned.  The July 2012 and 2013 VA medical examinations convey that he did  "military sealift command as supply utility" after service.  On his December 2012 TDIU application, the Veteran indicated that he last worked full-time in 2005.  He further indicated that he left his job because of his disabilities and has not tried to obtain employment since then.  The exact disabilities referenced were not identified, however.  In a November 2012 letter, the Veteran indicated that all of his disabilities caused by herbicide exposure rendered him unemployable.  This notably does not include bilateral hearing loss and tinnitus.  

It accordingly is unclear whether or not the Veteran contends he has been and remains unable to work due solely to these two service-connected disabilities.  To the extent he does, the July 2012 examination found no impact on employment with respect to his tinnitus.  Difficulty in communicating during conversation was the only impact noted for his bilateral hearing loss.  The July 2013 examination included the conclusion that the Veteran's "unemployability is not absolute."  The impacts noted were difficulty understanding spoken words and phrases, telephone conversations, and television programs without his hearing aids.  With them, his hearing was deemed sufficient for conversations in a quiet environment.  The only impact noted for tinnitus was irritation, especially without hearing aids.  Finally, the March 21, 2017, examination added the impact of not hearing well for tinnitus and having to ask others to repeat themselves for bilateral hearing loss.

In sum, there is no medical finding that the Veteran was incapable of finding or maintaining a job for the period through March 20, 2017.  There is no medical finding of this incapacity for the period beginning March 21, 2017, either, despite the substantial worsening of his bilateral hearing loss then.  The Board indeed can conceive of positions for those with minimal hearing or no hearing at all.  In other words, the challenges attributable to the Veteran's service-connected bilateral hearing loss and tinnitus are not so substantial they cannot be overcome.  The determinations that a referral for consideration of an extraschedular TDIU is not warranted for the former period and that a TDIU is not warranted for the latter period are based on the preponderance of the evidence.  As such, there is no benefit of the doubt to afford to the Veteran.  No other issues have been raised, whether by him or by the evidence.  Doucette, 28 Vet. App. at 366.  His claim as it pertains to this issue is denied.  


ORDER

Service connection for diabetes mellitus, type II, to include as due to in-service herbicide exposure, is denied.

An increased rating for service-connected bilateral hearing loss, evaluated as 30 percent disabling through March 20, 2017 and as 80 percent disabling from March 21, 2017, is denied.

A TDIU is denied.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


